Exhibit 10.2


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
and entered into as of February 2, 2017, by and between Cardiovascular Systems,
Inc., a Delaware corporation (“Seller”), and Krishna Holdings, LLC, a Minnesota
limited liability company and its assigns (“Purchaser”).
RECITALS:
A.    Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated as of December 29, 2016 (the “Purchase Agreement”).


B.    Purchaser and Seller desire to amend the Purchase Agreement as provided
herein.


AGREEMENTS:
NOW, THEREFORE, in consideration of the foregoing Recitals, which, by this
reference thereto, are hereby incorporated into the body of this Amendment, and
for other good, fair and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:


1.    Defined Terms. Capitalized terms utilized in this Amendment and not
separately defined herein shall have the meanings ascribed to them in the
Purchase Agreement.


2.    Purchase Price. The definition of "Purchase Price" in Section 1.02 of the
Purchase Agreement is hereby amended by deleting the amount of "22,000,000.00"
and replacing it with "$21,500,000.00", thus reducing the Purchase Price to such
lesser amount.
3.    Inspection Period. The definition of “Inspection Period” in the first
sentence of Section 2.03 of the Purchase Agreement is hereby amended by deleting
the terms "From the date that Seller delivers the last of the Seller Documents
to Purchaser, and for a period of forty-five (45) days thereafter" and replacing
them with the terms "Until February 15, 2017", thus establishing February 15,
2017 as the expiration date of the Inspection Period.
4.    Closing Date. The definition of "Closing Date" in Section 3.01 of the
Purchase Agreement is hereby amended by deleting the terms "thirty (30) days
after the expiration of the Inspection Period" from the end of the first
sentence and replacing them with "March 10, 2017," thus establishing the
deadline for the Closing Date to be March 10, 2017, subject to the following
provisions, which are hereby added to the end of Section 3.01 of the Purchase
Agreement: "The Closing Date shall be extended in the event that (i) Purchaser’s
lender has not received and approved the appraisal of the Property by the
Closing Date and (ii) Purchaser delivers written notice of extension to Seller
no later than the Closing Date (the “Extension Notice”). The Extension Notice
shall set forth the period of extension, which extension period shall be for as
long as reasonably necessary for Lender to review and approve the appraisal and
finalize its mortgage loan documents for Closing, but in no event shall such
extension of the Closing Date continue for more than an additional thirty (30)
days, absent agreement in writing between Seller and Purchaser."




--------------------------------------------------------------------------------




5.    Credit. Provided that Purchaser and Seller each fulfill their obligations
under the Purchase Agreement, at Closing Purchaser shall receive a $100,000
credit against the Purchase Price which shall be held back from Seller's
proceeds to compensate the parties' dual agent, Colliers International, for
additional commission. Such commission shall be in addition to the commission
set forth in Section 7.06 of the Purchase Agreement to be paid to Colliers
International as Seller's agent. Notwithstanding the foregoing, Purchaser and
Seller hereby reaffirm their representations, warranties and indemnification
obligations set forth in Section 7.06 of the Purchase Agreement with respect to
brokerage commissions.
6.    Miscellaneous. Except as expressly set forth in this Amendment, the
Purchase Agreement remains unmodified and in full force and effect. The
provisions of this Amendment inure to the benefit of Purchaser and Seller and
shall be binding on their successors and assigns.
7.    Counterparts. This Amendment may be executed in counterparts which taken
together shall be considered one and the same instrument. Such counterparts may
be evidenced by facsimile or electronic (PDF) signature pages.
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first above written.


SELLER:
Cardiovascular Systems, Inc.
                    


By:    ___/s/ Jeffrey S. Points________
                            
Name:    ___/s/ Jeffrey S. Points________
                            
Title:    Corporate Controller & Treasurer




PURCHASER:
Krishna Holdings, LLC
                    


By:    ____/s/ Ashish Aggarwal ______
                            
Name:    ____ Ashish Aggarwal________
                            
Title:    __ Chief Manager ____________




